DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a second through hole” and “a third through hole”. Note that “a first through hole” was not introduced, and it’s unclear whether a first through hole is inherently required by the claim or not. In order to examine this application, examiner will assume it’s not required since it was not introduced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 9,928,882; hereinafter “Yang”).
Regarding claim 1, Yang discloses a tray device (Fig. 1) for accommodating a hard disk (2), the tray device comprising: a tray body (20, 51, 60, 40, Fig. 1) comprising 

    PNG
    media_image1.png
    271
    605
    media_image1.png
    Greyscale

	Regarding claim 2, Yang discloses the tray device of claim 1, and Yang further discloses wherein: the at least one connecting plate comprises a first connecting plate (20) and a second connecting plate (main body of 40 including 41, 42); the first connecting plate is coupled to the second connecting plate (coupled either directly or 

    PNG
    media_image2.png
    166
    548
    media_image2.png
    Greyscale

	Regarding claim 3, Yang discloses the tray device of claim 2, and Yang further discloses wherein: the at least one connecting plate further comprises a third connecting plate (51, Figs. 1, 2) defining a first slot (510, Fig. 2) for receiving a light guide rod (50, Figs. 1, 2); and one end of the light guide rod is inserted into the second connecting plate (as shown in Figs. 1, 3).
	Regarding claim 4, Yang discloses the tray device of claim 2, and Yang further discloses wherein: the resilient sheet comprises a plurality of hooks for snapping on the second connecting plate (see clips/hooks of 60 snap onto main body of 40 in Figs. 3, 5, 6, 11; note that “30” in Fig. 11 appears to be a typo and should be “40” instead; also see col. 5, lns. 11-25).
	Regarding claim 5, Yang discloses the tray device of claim 1, and Yang further discloses wherein: the bracket (10) comprises a bottom plate (11, Fig. 2) and at least 
	Regarding claim 6 as best understood, Yang discloses the tray device of claim 1, and Yang further discloses wherein: the handle comprises a first connecting portion and a second connecting portion located at the one end of the handle; the first connecting portion defines a second through hole; the second connecting portion defines a third through hole; and the second through hole and the third through hole receive the rotating shaft (see cropped Fig. 4 below).

    PNG
    media_image3.png
    267
    655
    media_image3.png
    Greyscale

	Regarding claim 7, Yang discloses the tray device of claim 2, and Yang further discloses wherein: the handle assembly comprises a torsion spring (43, Fig. 4) sleeved on the rotating shaft (right 45); one end of the torsion spring passes through the handle, and another end of the torsion spring is accommodated on the second connecting plate (as shown in Figs. 5, 6).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, and further in view of McAlister (US 6,876,547).
	Regarding claim 8, Yang teaches the tray device of claim 1, and Yang further teaches the snap hook comprises a locking portion (same as end of 44 with hook).
Yang does not teach a latching portion; the latching portion comprises a latching body and a resilient member; the resilient member is located at one end of the latching body; and the locking portion protrudes from the latching body. However, McAlister teaches a snap hook (242, Fig. 2C) comprises a latching portion (244, Fig. 2C) and a locking portion (247, Fig. 2C); the latching portion comprises a latching body (body portion of 244, Fig. 2C) and a resilient member (curved flexible portion connecting to body of 244, Fig. 2C); the resilient member is located at one end of the latching body; and the locking portion protrudes from the latching body (247 protrudes upward from . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, and further in view of Grady et al. (US 7,656,657; hereinafter “Grady”).
	Regarding claim 9, Yang teaches the tray device of claim 1. Yang does not teach an insulating sheet, wherein: the insulating sheet is mounted on the bracket. However, Grady teaches an insulating sheet (302, Fig. 4) is mounted on a bracket (106, Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an insulating sheet, wherein: the insulating sheet is mounted on the bracket in Yang, as taught by Grady, in order to use the insulating sheet as a barrier and prevent harmful contact between the bracket and the electronic device (in this case the hard disk of Yang). 

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Marcade et al. (US 7,139,166; hereinafter “Marcade”).
	Regarding claim 10, Yang teaches a tray device (Fig. 1) for accommodating a hard disk (2), the tray device comprising: a tray body (20, 51, 60, 40, Fig. 1) comprising 
    PNG
    media_image1.png
    271
    605
    media_image1.png
    Greyscale
	Yang does not teach a fourth connecting plate; the second connecting plate and the fourth connecting plate oppositely arranged. However, Marcade teaches a first 
	Regarding claim 11, Yang in view of Marcade teaches the tray device of claim 10, and Yang further teaches wherein: two ends of the first connecting plate comprise protrusions (left/front end of 20 protrudes with a thick portion and right/rear end of 20 protrudes with a thin portion, see Figs. 1, 2); and the second connecting plate defines a fixing groove (defined by main body of 40 and 42, see cropped Fig. 5 below) for engaging with the snap hook.

    PNG
    media_image2.png
    166
    548
    media_image2.png
    Greyscale

Regarding claim 12, Yang in view of Marcade teaches the tray device of claim 11, and Yang further teaches wherein: the third connecting plate defines a first slot (510, Fig. 2) for receiving a light guide rod (50, Figs. 1, 2); and one end of the light guide rod is inserted into the second connecting plate (as shown in Figs. 1, 3).
Regarding claim 13, Yang in view of Marcade teaches the tray device of claim 12, and Yang further teaches wherein: the resilient sheet comprises a plurality of hooks for snapping on the second connecting plate (see clips/hooks of 60 snap onto main body of 40 in Figs. 3, 5, 6, 11; note that “30” in Fig. 11 appears to be a typo and should be “40” instead; also see col. 5, lns. 11-25).
	Regarding claim 14, Yang in view of Marcade teaches the tray device of claim 13, and Yang further teaches wherein: the bracket (10) comprises a bottom plate (11, Fig. 2) and at least one side plate (12, 13, Fig. 2) coupled to the bottom plate; and the bottom plate and the at least one side plate define a plurality of first through holes (see holes in Figs. 1, 2).
	Regarding claim 15, Yang in view of Marcade teaches the tray device of claim 14, and Yang further teaches wherein: the handle comprises a first connecting portion and a second connecting portion located at the one end of the handle; the first connecting portion defines a second through hole; the second connecting portion defines a third through hole; and the second through hole and the third through hole receive the rotating shaft (see cropped Fig. 4 below).

    PNG
    media_image3.png
    267
    655
    media_image3.png
    Greyscale

Regarding claim 16, Yang in view of Marcade teaches the tray device of claim 15, and Yang further teaches wherein: the handle assembly comprises a torsion spring (43, Fig. 4) sleeved on the rotating shaft (right 45); one end of the torsion spring passes through the handle, and another end of the torsion spring is accommodated on the second connecting plate (as shown in Figs. 5, 6).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Marcade, and further in view of McAlister.
	Regarding claim 17, Yang in view of Marcade teaches the tray device of claim 16, and Yang further teaches the snap hook comprises a locking portion (same as end of 44 with hook).
Yang does not teach a latching portion; the latching portion comprises a latching body and a resilient member; the resilient member is located at one end of the latching body; and the locking portion protrudes from the latching body. However, McAlister teaches a snap hook (242, Fig. 2C) comprises a latching portion (244, Fig. 2C) and a locking portion (247, Fig. 2C); the latching portion comprises a latching body (body portion of 244, Fig. 2C) and a resilient member (curved flexible portion connecting to body of 244, Fig. 2C); the resilient member is located at one end of the latching body; and the locking portion protrudes from the latching body (247 protrudes upward from 244 as shown in Fig. 2C; col. 7, lns. 4-13: “…raised element 247… maintain latched position because of raise element 247.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a latching portion; the latching portion comprises a latching body and a resilient member; the .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Marcade, McAlister and further in view of Grady.
	Regarding claim 18, Yang in view of Marcade and McAlister teaches the tray device of claim 17. Yang does not teach an insulating sheet, wherein: the insulating sheet is mounted on the bracket. However, Grady teaches an insulating sheet (302, Fig. 4) is mounted on a bracket (106, Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an insulating sheet, wherein: the insulating sheet is mounted on the bracket in Yang in view of Marcade and McAlister, as taught by Grady, in order to use the insulating sheet as a barrier and prevent harmful contact between the bracket and the electronic device (in this case the hard disk of Yang).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Motoe (US 7,502,224) discloses an insulating sheet (34) mounted on a hard drive receptacle (15).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841